Citation Nr: 0606302	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected diabetes mellitus, type II, 
from an initial grant of service connection.

2.  Entitlement to a compensable disability rating for 
nonproliferative diabetic retinopathy, from an initial grant 
of service connection.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus, type 
II, is manifested by the need for oral hypoglycemic agents 
and a restricted diet, but it does not require insulin and it 
has not been manifested by episodes of ketoacidosis or 
hypoglycemic reactions.

2.  The veteran has active pathology of nonproliferative 
diabetic retinopathy with corrected vision to 20/30-1, 
bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (1995 and 2005).

2.  The criteria for an initial 10 percent evaluation for 
nonproliferative diabetic retinopathy, and no higher, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1-
4.16, 4.75-4.84, 4.84a, Diagnostic Codes 6006, 6079 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period beginning with the 
filing of the claim must be considered; a determination must 
also be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The record does not support the assignment of staged ratings 
during the period in question for either service-connected 
disability.  

The veteran has appealed the initial ratings assigned for 
service-connected diabetes mellitus, type II, and 
nonproliferative diabetic retinopathy.  Service connection 
for diabetes mellitus, type II, was initially granted on a 
presumptive basis with a disability evaluation of 10 percent 
under 38 C.F.R. § 4.119, Diagnostic Code 7913, effective July 
9, 2001.  See July 2001 rating decision.  Service connection 
was initially granted for nonproliferative diabetic 
retinopathy with a noncompensable disability evaluation under 
38 C.F.R. § 4.84a, Diagnostic Code 6079, effective November 
21, 2001.  See January 2003 rating decision.

During the pendency of the veteran's appeal, the RO granted 
an increase to 20 percent for diabetes mellitus, type II, 
with an earlier effective date of September 25, 1985.  See 
February 2002 rating decision.  On a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  As such, the Board will consider 
whether a higher rating is warranted for both service-
connected disabilities.  

I.	Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II

The rating criteria for diabetes mellitus is found at 
38 C.F.R. § 4.119, Diagnostic Code 7913 (1995 and 2005).  
Ratings higher than 20 percent under the rating criteria in 
effect since June 6, 1996 all require the taking of insulin, 
in addition to other criteria.  The evidence of record 
indicates that the veteran is required to take oral 
hypoglycemic agents such as Metformin and Avandia, and has 
also had to restrict his diet.  See March 2005 VA C&P 
diabetes mellitus examination report.  Thus, the current 
criteria for a rating higher than the existing 20 percent 
evaluation are not met.

The veteran also does not meet the criteria for a higher 
rating in effect prior to June 1996.  Not only does he not 
take insulin for his diabetes, but he has not had episodes of 
ketoacidosis or hypoglycemic reactions.

The evidence does not support the assignment of an increased 
rating for the veteran's service-connected diabetes mellitus, 
type II.  Although a VA examiner noted during the most recent 
(March 2005) VA diabetes mellitus exam that the veteran walks 
with cane assistance and that he reports leg weakness and 
numbness, which limits his ambulation distance and precludes 
strenuous activities, there is no evidence of record to 
indicate that the veteran has ever required insulin to 
control his diabetes.  In fact, it was noted during the March 
2005 VA exam that there is no insulin therapy.  As such, an 
increased rating is not warranted.

II.	Entitlement to a compensable rating for nonproliferative 
diabetic retinopathy

In this case, the RO did not consider the veteran's 
nonproliferative diabetic retinopathy part of the diabetic 
process under Diagnostic Code 7913.  Instead, the RO 
evaluated the veteran's diabetic retinopathy based on 
impairment of visual acuity using 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 through 6079.  Under Diagnostic Code 
6079, a compensable evaluation based on visual acuity cannot 
be assigned unless there is evidence of at least 20/50 vision 
in one eye and 20/40 vision in the other eye.  

Retinopathy is defined as any noninflammatory disease of the 
retina.  More specifically, diabetic retinopathy is defined 
as retinopathy associated with diabetes mellitus, which may 
be of the background type, progressively characterized by 
microaneurysms, intraretinal punctuate hemorrhages, yellow, 
waxy exudates, cotton-wool patches, and macular edema, or of 
the proliferative type, characterized by neovascularization 
of the retina and optic disc, which may project into the 
vitreous, proliferization of fibrous tissue, vitreous 
hemorrhage, and retinal detachment.  Diabetic retinopathy is 
also called diabetic retinitis.  Dorland's Illustrated 
Medical Dictionary 1148 (26th ed. 1981).  As such, it may be 
evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 6006, for 
retinitis.  Diagnostic Codes 6000 through 6009, in chronic 
form, are to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
A minimum rating of 10 percent is to be assigned during 
active pathology.  

The veteran underwent a VA eye examination in March 2005.  He 
complained of burning and a foreign body sensation, but 
denied any ocular pain.  The veteran had corrected vision 
bilaterally to 20/30-1.  Following a complete examination, 
the examiner diagnosed the veteran with, among other things, 
mild nonproliferative diabetic retinopathy.  

A compensable evaluation is not warranted for impairment of 
visual acuity under Diagnostic Code 6079 as the veteran has 
20/30-1 corrected vision, bilaterally.  Although an August 
2003 treatment note appeared to give corrected visual acuity 
as 20/70 on the right and 20/50 on the left, which would 
support a 10 percent rating, it also appeared to give 
corrected visual acuity as 20/30 on the right and 20/30-1 on 
the left, which would not support a compensable rating.  The 
May 2002 VA examination report gave corrected far vision as 
20/25 on the right and 20/20 on the left, and the record does 
not contain other reported corrected visual acuity that would 
support assignment of a compensable evaluation.  As the 
August 2003 notations of 20/70 on the right and 20/50 on the 
left have not been duplicated or otherwise corroborated, the 
Board concludes that the record does not support assignment 
of a compensable rating on the basis of loss of visual 
acuity.


The veteran does, however, have active pathology diagnosed as 
mild nonproliferative diabetic retinopathy.  As such, the 
minimum 10 percent rating for that disability is appropriate 
for assignment under 38 C.F.R. § 4.84a, Diagnostic Code 6006 
(2005).  This minimum schedular 10 percent rating for active 
pathology is also consistent with Diagnostic Code 7913, which 
provides that noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  The 
RO assigned a separate rating for the diabetic retinopathy, 
rather than including it in the diabetic process under 
Diagnostic Code 7913; consequently, a compensable disability 
evaluation is appropriate, consistent with Diagnostic Code 
7913, when the complication is rated separately.

III.	Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103(2005).  

The Board acknowledges that the section 5103(a) notice was 
not provided to the veteran before the July 2001 and January 
2003 rating decisions, which granted service connection for 
diabetes mellitus type II and for diabetic retinopathy, 
respectively.  In this case, however, the claim for service 
connection for diabetes was filed long before the current 
section 5103(a) notice requirement became effective in 
November 2000, and the issues concerning the initial 
evaluation of these disabilities were raised in a notice of 
disagreement, which is subject to section 7105 procedures.  

The issues on appeal were remanded in February 2005 in order 
to affect compliance with the duties to notify and assist.  
Specifically, the Board determined that further evidentiary 
development was needed in the form of obtaining appropriate 
VA examinations and additional treatment records.

Prior to the remand, however, the veteran was advised of the 
necessary evidence to substantiate his claims; that the RO 
would assist him in obtaining additional information and 
evidence; the responsibilities on both his part and VA's in 
developing the claims; and of the need to provide any 
evidence in his possession that is pertinent to the claims.  
See November 2003 and September 2004 RO letters; March 2003 
Statement of the Case (SOC).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. At 187.  The 
veteran has not argued that there are notice deficiencies in 
this case, and the Board concludes that any errors, such as 
the timing of the section 5103(a) notice, were not 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service medical records and VA and private treatment records 
have been associated with the claims file.  Moreover, the 
veteran was afforded multiple VA examinations in connection 
with his claim.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

A disability rating in excess of 20 percent for diabetes 
mellitus, type II, is denied.

An initial rating of 10 percent for nonproliferative diabetic 
retinopathy is granted, subject to regulations governing the 
payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


